Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of restriction requirement in the reply filed on 8/25/22 is acknowledged.  The traversal is on the ground(s) that MPEP § 803 and/or arguing the claims are considered in the same application.  This is not found persuasive because Species listed in the restriction are mutually exclusive embodiment, at least the patterns, layers, and support member, etc., require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Examiner interviewed with Applicant’s Attorney and agree to further merged fig 5 and fig 6A-6C into the elected specie. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections 
Claims 1 and dependent claims are objected to because of the following informalities:  
In claim 1, “a first support member located under a first ending portion of the first patterned portion, the second patterned portion, and the first non-patterned portion; and a second support member located under a second ending portion of the first patterned portion, the third patterned portion, and the second non-patterned portion.” are not supported by the drawing/SPEC. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. In addition, each paragraph may have more than one way to interpret the claim language. Therefore, there are at least 4 ways to interpret the claim 1. Further clarification is required. 
In claim 2, “when the housing is folded, a first ending portion of the first support member is spaced apart from at least part of the first ending portion of the first patterned portion, and a second ending portion of the second support member is spaced apart from at least part of the second ending portion of the first patterned portion” are not supported by the drawing/SPEC. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. Further clarification is required. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 7, 13 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Koo (US 20190132987 A1).
With regard claim 1, Koo discloses A portable communication device (abstract; fig 1-23) comprising: a housing including a first housing portion and a second housing portion (at least fig 16, fig 22, the first housing portion and second housing portion located on different sides); a flexible display accommodated in the first housing portion and the second housing portion (at least fig 16, paragraph [161]-[164]), the flexible display including: a first display portion configured to be bent when the housing is folded (at least fig 12-16, the first display portion configured to be bent when the housing is folded); a second display portion extended from the first display portion in a first direction and configured to remain substantially planar when the housing is folded (at least fig 12-16; second display portion extended from the first display portion in a first direction and configured to remain substantially planar when the housing is folded); and a third display portion extended from the first display portion in a second direction and configured to remain substantially planar when the housing is folded (at least fig 12-16; third display portion extended from the first display portion in a second direction and configured to remain substantially planar when the housing is folded); a plate located under the flexible display (at least fig 12-16, Fig 8; plate located under the flexible display), the plate including: a first patterned portion located under the first display portion and configured to be bent along with the first display portion when the housing is folded (at least fig 12-16, Fig 8; first patterned portion located under the first display portion and configured to be bent along with the first display portion when the housing is folded); a second patterned portion extended from the first patterned portion in the first direction and located under a first part of the second display portion adjacent to the first display portion (at least fig 12-16, Fig 8; second patterned portion extended from the first patterned portion in the first direction and located under a first part of the second display portion adjacent to the first display portion) ; a third patterned portion extended from the first patterned portion in the second direction and located under a first part of the third display portion adjacent to the first display portion (at least fig 12-16, Fig 8; third patterned portion extended from the first patterned portion in the second direction and located under a first part of the third display portion adjacent to the first display portion) ; a first non-patterned portion extended from the second patterned portion in the first direction and located under a second part of the second display portion adjacent to the first part of the second display portion (at least fig 1, 16, fig 12-16; first non-patterned portion extended from the second patterned portion in the first direction and located under a second part of the second display portion adjacent to the first part of the second display portion); and a second non-patterned portion (at least fig 1, 16, fig 12-16; extended from the third patterned portion in the second direction and located under a second part of the third display portion adjacent to the first part of the third display portion) extended from the third patterned portion in the second direction and located under a second part of the third display portion adjacent to the first part of the third display portion; a first support member (at least fig 1, 16, fig 12-16; support member located under a first ending portion of the first patterned portion, the second patterned portion, and the first non-patterned portion) located under a first ending portion of the first patterned portion, the second patterned portion, and the first non-patterned portion; and a second support member (at least fig 1, 16, fig 12-16; located under a second ending portion of the first patterned portion, the third patterned portion, and the second non-patterned portion) located under a second ending portion of the first patterned portion, the third patterned portion, and the second non-patterned portion. 
Regarding claim 2, Koo further disclosed when the housing is folded, a first ending portion of the first support member is spaced apart from at least part of the first ending portion of the first patterned portion (at least fig 16, first ending portion of the first support member is spaced apart from at least part of the first ending portion of the first patterned portion; near the hinge portion), and a second ending portion of the second support member is spaced apart from at least part of the second ending portion of the first patterned portion (at least fig 16, second ending portion of the second support member is spaced apart from at least part of the second ending portion of the first patterned portion; near hinge portion).
Regarding claim 7, Koo further disclosed a cushion layer located between the flexible display and the plate (at least fig 12-14; Examiner consider the layer between the flexible display and the plate is a cushion layer).
Regarding claim 13, Koo further disclosed the first support member is configured to support the plate such that the second patterned portion and the first non-patterned portion remain to be substantially planar along with the second display portion when the housing is folded (at least fig 15-16, fig 21-22), and wherein the second support member configured to support the plate such that the third patterned portion and the second non-patterned portion remain to be substantially planar along with the third display portion when the housing is folded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koo (US 20190132987 A1) in view of Pan (US 20190302917 A1).
With regard claim 3, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for a polymer layer including a first polymer portion located between the second patterned portion and the first support member, and a second polymer portion located between the third patterned portion and the second support member.
Pan further teaches: a display structure with a polymer layer with flexible structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (a polymer layer with flexible structure) and modify to previous discussed structure (modify to apply to first polymer portion located between the second patterned portion and the first support member, and a second polymer portion located between the third patterned portion and the second support member) so as to further protect the modified structure. 
With regard claim 5, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for an adhesive layer including a first adhesive portion located between the second patterned portion and the first polymer portion, and a second adhesive portion located between the third patterned portion and the second polymer portion.
Pan further teaches: using adhesive layer to secure the display structure with multiple layers (paragraph [8]-[10]; paragraph [157], [211], [258]-[260]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (using adhesive layer to secure the display structure with multiple layers) and modify to previous discussed structure (modified to adhesive layer including a first adhesive portion located between the second patterned portion and the first polymer portion, and a second adhesive portion located between the third patterned portion and the second polymer portion) so as to further secure/protect the modified structure. 
With regard claim 6, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for another adhesive layer including a third adhesive portion located between the first polymer portion and the first support member, and a fourth adhesive portion located between the second polymer portion and the second support member. Pan further teaches: using adhesive layer to secure the display structure with multiple layers (paragraph [8]-[10]; paragraph [157], [211], [258]-[260]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (using adhesive layer to secure the display structure with multiple layers, support members) and modify to previous discussed structure (modified to another adhesive layer including a third adhesive portion located between the first polymer portion and the first support member, and a fourth adhesive portion located between the second polymer portion and the second support member) so as to further secure/protect the modified structure
 Claim 4 rejected under 35 U.S.C. 103(a) as being unpatentable over Koo (US 20190132987 A1) in view of Pan (US 20190302917 A1) and further in view of Examiner’s Official Notice (EON). 
Regarding claim 4, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the polymer layer includes a thermoplastic polyurethane (TPU).
However, Examiner take official notice (EON) that the above limitations (the polymer layer includes a thermoplastic polyurethane (TPU) are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (the polymer layer includes a thermoplastic polyurethane (TPU)) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further protect the structure of the modified structure and/or reduce the cost by using a known material. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/JERRY WU/ Primary Examiner, Art Unit 2841